DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the at least some of the fibers of the fibrous member are polyethylene polypropylene fibers, the polyethylene forming an outer sheath and the polypropylene forming an inner core.” First, “the polyethylene” and “the polypropylene” lack antecedent basis in a way that renders the claim indefinite. Second, “polyethylene polypropylene fibers” reads as through the claimed fibers are made from both polyethylene and polypropylene. Thus, if the fibers are made from both materials, it is not clear how only one material makes up the sheath and only one material makes up the core. Correction is required.
Because claim 2 depends from claim 1, it is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,942,326) in view of Ruder (4,967,207), Mochizuki et al. (5,488,401) and Morandotti et al. (8,480,217).

 	Regarding claim 1, Hayashi teaches an ink reservoir including: 
	an ink reservoir (fig. 8, item 10),
 	an ink supply interface (fig. 8, item 32); 
 	a duct (fig. 8, item 14) forming a connection between the ink reservoir and the ink supply interface (see fig. 8); 
 	a back pressure system (fig. 8, items 13, 15, note that ribs and atmospheric pressure hole maintain a back pressure) included within the ink reservoir and comprising an anisotropic fibrous member (fig. 8, item 51) for retaining solvent-based ink within the ink reservoir (see fig. 8), the fibrous member being established by a plurality of fibers (cols. 4, 5, lines 62-17) having a fiber direction (cols. 4, 5, lines 62-3, direction A), wherein the fiber direction of at least some of the fibers is oriented towards the duct (cols. 4, 5, lines 62-3, direction A), 
 	an adjustment member (fig. 8, item 50) 
 	wherein the volume of the adjustment member in relation to the fibrous member is less than 20% (see fig. 8, Note that adjustment member 50 is well less than 20% of the volume of item 51), wherein one surface (fig. 8, upward facing side) of the adjustment member extends along and is in direct contact with a complete face side (fig. 8, downward facing side of fibrous member 51) of the fibrous member (see fig. 8) 
and wherein the adjustment member comprises a compressible foam (see fig. 8, note that adjustment member 50 is an absorbent foam). 
Hayashi does not teach wherein a part of the duct extends inside the ink reservoir such that outer surfaces of the part of the duct extending inside the ink reservoir are formed by surfaces of an inner bottom wall of the ink reservoir and wherein there are no gaps between an adjustment member and inner vertical walls of the ink reservoir and between the adjustment member and the bottom inner horizontal wall of the ink reservoir. Ruder teaches a duct that extends into an ink reservoir and an absorbent ink storage member that fills the reservoir so as to leave no gaps between the absorbent and the reservoir walls (Ruder, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to configure the duct and absorbent member disclosed by Hayashi in the manner disclose by Ruder because doing so would maximize the amount of space allowed for ink storage in the absorbent ink storage member.

Upon combination of Mochizuki with Hayashi in view of Ruder, the resultant device would meet the limitation requiring the adjustment member is in contact with lateral surfaces of the filer and an upper surface of the filter that is directed toward the interior of the reservoir so that there are no gaps between the adjustment member and the filter.
Hayashi and Ruder and Mochizuki does not teach wherein the at least some of the fibers of the fibrous member are polyethylene polypropylene fibers, the polyethylene forming an outer sheath and the polypropylene forming an inner core. As best understood by Examiner, Morandotti teaches this (Morandotti, col. 6, lines 43-61). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Morandotti’s core-and-sheath arrangement to the device disclosed by Hayashi in view of Ruder and Mochizuki because doing so would allow for increased ink storage while not hindering ink flow to the printhead.    	Regarding claim 2, Hayashi in view of Ruder, Mochizuki and Morandotti teaches the ink reservoir according to claim 1, wherein the fibrous member provides a major share of a capacity of the ink reservoir for solvent-based ink (Hayashi, see fig. 8).  				   Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853